
	

114 HR 4787 IH: Finding Innovative Lionfish Elimination Technologies Act of 2016
U.S. House of Representatives
2016-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4787
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2016
			Mr. Curbelo of Florida (for himself and Mr. Clawson of Florida) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To direct the Secretary of Commerce to award competitive grants to institutions of higher education
			 to combat lionfish in the Atlantic Ocean and the Gulf of Mexico, through
			 the Cooperative Science and Education Program of the National Oceanic and
			 Atmospheric Administration.
	
	
 1.Short titleThis Act may be cited as the Finding Innovative Lionfish Elimination Technologies Act of 2016 or the FILET Act of 2016 . 2.Competitive grants to institutions of higher education to combat lionfish in the Atlantic Ocean and the Gulf of MexicoPublic Law 86–686 (74 Stat. 733) is amended—
 (1)by redesignating section 2 as section 3; and (2)by inserting after the first section (16 U.S.C. 753a) the following:
				
					2.Competitive grants to institutions of higher education to combat lionfish in the Atlantic Ocean and
 the Gulf of Mexico(a)In generalThe Secretary of Commerce, through the Cooperative Science and Education Program of the National Oceanic and Atmospheric Administration conducted under this Act, the Fish and Wildlife Coordination Act (16 U.S.C. 661 et seq.), and the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 1999 (section 101(b) of division A of Public Law 105–277; 112 Stat. 2681–50), shall award competitive grants to institutions of higher education to combat the species of lionfish Pterois miles and Pterois volitans, in the Atlantic Ocean and the Gulf of Mexico.
 (b)EligibilityTo be eligible for a grant under this section, an institution must— (1)have established research infrastructure and proven capabilities of understanding the behavior of such species and the ecosystem of the Atlantic Ocean or the Gulf of Mexico; and
 (2)demonstrate a clear appreciation and understanding of the biological, chemical, and physical aspects of such ecosystem.
 (c)UseAmounts awarded as grants under this section shall be used— (1)for lionfish research and the impact of such species on the ecosystem of the of the Atlantic Ocean or the Gulf of Mexico;
 (2)to develop innovative technologies, including autonomous cameras and active acoustic systems appropriate for coastal environments, for detection of lionfish and determination of priority areas for removal of invasive species; and
 (3)to develop lionfish mitigation technologies, including traps and countermeasures. (d)Authorization of appropriationsThere is authorized to be appropriated to the Secretary for grants under this section $1,500,000 for fiscal years 2017 through 2021..
			
